Citation Nr: 0932589	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for psychiatric 
disability to include on a secondary basis.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1968 to October 1991.  These matters were originally before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision that denied service connection for 
cervical spondylosis with radiculopathy and for bilateral 
shoulder rotator cuff tear with degenerative joint disease 
and tendonitis, a March 2003 rating decision that denied 
service connection for bilateral hearing loss and for 
depression and anxiety, and a September 2003 rating decision 
that denied service connection for a low back disorder.  In 
January 2006, the Board denied service connection for 
bilateral hearing loss and depression and anxiety, and 
remanded the claims of service connection for cervical 
spondylosis, bilateral shoulder disability and a low back 
disorder.  

The Veteran appealed the January 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2007 Joint Motion for Partial Remand (Joint 
Motion), the Veteran withdrew the appeal seeking service 
connection for right ear hearing loss.  In October 2007, the 
Court issued an order that granted the Joint Motion filed by 
counsel for both parties, vacated the Board's January 2006 
decision with respect to the issues of service connection for 
hearing loss disability of the left ear and service 
connection for depression and anxiety, and remanded those 
issues to the Board for action in compliance with the Joint 
Motion.

This case was before the Board in May 2008 when it was 
remanded for additional development.

The issue of entitlement to service connection for bilateral 
shoulder disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.
FINDINGS OF FACT

1.  A hearing loss disability of the left ear was not 
manifested in service; sensorineural hearing loss of the left 
ear was not manifested in the first post-service year; and 
the Veteran's current hearing loss disability of the left ear 
is not shown to be related to an event, injury, or disease in 
service.

2.  Competent (medical) evidence reasonably establishes that 
40 percent of the Veteran's disability due to major 
depressive disorder results from his service-connected carpal 
tunnel syndrome (CTS).

3.  Competent (medical) evidence reasonably establishes that 
the Veteran's cervical spine disorder is related to his 
military service.

4.  Competent (medical) evidence reasonably establishes that 
the Veteran's low back disorder is related to his military 
service.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Service connection for 40 percent of the Veteran's 
disability due to major depressive disorder as secondary to 
service-connected CTS is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2008).

3.  Service connection for a cervical spine disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).

4.  Service connection for a lumbar spine disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims of service connection for a psychiatric 
disability, a cervical spine disorder and a lumbar spine 
disorder, inasmuch as the benefits sought are being granted, 
there is no reason to belabor its impact in these matters.

Regarding the claim of service connection for left ear 
hearing loss disability, the Veteran was provided with VCAA 
notice in December 2002 and October 2003 letters from the RO 
that explained what the evidence needed to show to 
substantiate the claim.  These letters also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Furthermore, in a May 2008 letter, the 
Veteran was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He had ample time to respond to this letter 
or supplement the record.  Thereafter, the claim was 
readjudicated (curing any notice timing defect).  See June 
2009 Supplemental Statement of the Case (SSOC).  

All obtainable evidence identified by the Veteran relative to 
his claims has been obtained and associated with the claims 
file; neither he nor his representative has identified any 
further evidence that must be obtained for a fair disposition 
of this appeal.  The Veteran was afforded a VA examination in 
2008.  VA's duty to assist in these matters is met.

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as organic disease of the nervous 
system) will be presumed if such disease becomes manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A.  Left Ear Hearing Loss

STRs show the Veteran was treated for various ear complaints 
during service.  In January 1973 he complained that his left 
ear was popping and aching.  He was found to have a deviated 
nasal septum and temporary left eustachian tube dysfunction.  
In June 1973 he complained of ear problems, but did not 
appear for follow-up appointments.  On a Report of Medical 
History prepared in conjunction with a September 1973 
examination, the veteran responded "yes" to having or having 
had ear, nose, or throat trouble and hearing loss.  It was 
noted that he was treated for an ear infection in March 1971, 
and that there had been no recurrence.  Examination in 
September 1973 showed no hearing loss disability.  In June 
1976 he was treated for bilateral otitis media.  In February 
1977 the Veteran was found to have mild high frequency 
hearing loss bilaterally.  It was noted that he had ear and 
throat trouble in 1972, and his adenoids were removed with 
residual hearing loss due to build-up and drainage in both 
ears.  It was noted that his high frequency hearing loss 
exhibited during the examination had no complications or 
sequelae.  In June 1979 he complained of an earache and was 
found to have otitis media.  On periodic examinations in 
February 1982, May 1985 and December 1989, the Veteran 
underwent audiometric testing which showed no hearing loss 
disability.  In August 1989 he complained that his ears were 
popping and stopped up.  On a Report of Medical History 
prepared in conjunction with the Veteran's separation 
examination in September 1991, he responded "yes" to having 
or having had ear, nose, or throat trouble and hearing loss.  
It was noted that he had hearing loss in 1972 secondary to 
swollen adenoids, underwent adenoidectomy, and his hearing 
loss had resolved.

The Veteran has submitted postservice records which show that 
in February 1995 he was seen for complaints of a five month 
history of ear infection, with earache, popping, and ringing.  
He reported he started to have earaches and sore throats 
three years prior when he moved to Texas.  He reported that 
he had ringing in the left ear with decreased hearing. 
Audiometry revealed normal hearing in the right ear with 
slight conductive loss in the left ear.  The Veteran also 
submitted copies of audiometric evaluations dated from 
February to July 1995.  No audiometry submitted showed a 
puretone threshold of 40 decibels or above, 3 thresholds of 
26 decibels or above, or speech discrimination less than 94 
percent in either ear.  He continued to receive follow-up 
treatment for complaints of ear problems, including ear pain.  
In May 1995 he was found to have a sensorineural change in 
the left ear and it was noted that this was probably a viral 
neuronitis that was causing the Veteran to have ear pain and 
hearing change.  In May 1995 he underwent emplacement of ear 
tubes.  Subsequently he was found to have overall excellent 
hearing, with a subtle high frequency change in the left ear 
at 8000 Hertz.

On VA examination in August 2008, the Veteran maintained that 
he was exposed to noise from aircraft during his duties as a 
bus driver and maintenance trainer on the flight lines.  His 
ear protection was not issued until the 1980's.  Following 
service, he was employed as a postal worker and limo driver.  
On authorized audiological evaluation, puretone thresholds 
for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
40
50

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  After reviewing the Veteran's 
claims file, the VA examiner noted that although threshold 
shifts were recorded in 1973 and 1977, completely normal 
audiometric thresholds were recorded in 1982, 1985 and 1989.  
The examiner opined that this was "clear and convincing 
evidence that the threshold shifts recorded in the 1970's 
would represent only temporary threshold shifts (TTS) and not 
permanent threshold shifts (PTS).  This would mean that 
permanent or chronic hearing loss was not incurred while on 
active duty.  The decline in audiometric acuity in both ears 
would appear to have occurred subsequent to military 
retirement."  The VA examiner concluded that the Veteran's 
current left ear hearing loss disability was "unrelated to 
military noise exposure."

As left ear hearing loss disability was not noted in service 
and sensorineural hearing loss of the left ear is not shown 
to have been manifested in the first year following the 
Veteran's discharge from active duty, service connection for 
such disability on the basis that it became manifest in 
service and persisted, or on a presumptive basis (for 
sensorineural hearing loss as an organic disease of the 
nervous system) is not warranted.  Consequently, what is 
necessary to substantiate the Veteran's claim is competent 
(medical) evidence that relates his current left ear hearing 
loss disability to an event, injury, or disease in service.

As noted in the August 2008 VA examination report, the 
Veteran currently has a left ear hearing loss disability.  
With respect to the etiology of the left ear hearing loss, 
the August 2008 VA examiner opined that there is no 
relationship between the Veteran's current left ear hearing 
loss and his military service.  The VA examiner's opinion is 
based on a review of the Veteran's entire pertinent medical 
history, including his STRs and post-service medical 
evidence.  The VA examiner provided a detailed explanation of 
the rationale for the conclusion reached, as noted above.  
There is no medical opinion to the contrary of record.

The Board has also considered the Veteran's own statements to 
the effect that his left ear hearing loss was incurred during 
his military service.  The etiology of a disability is a 
medical question.  Because the Veteran is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.

B.  Psychiatric Disability

The Veteran's STRs show that in February 1976 he reported 
having increased inner tension, and wanted help before it 
affected his work.  He was seen for a mental health 
evaluation, and it was noted that he had internalized his 
anxiety and this seemed to account for his inability to 
sleep.  He was extremely angry about personal and work 
related concerns.  It was noted that with further counseling 
he would be able to resolve some of his problems.  No 
thought, mood, or character disorder was noted.  The 
diagnosis was no mental health disorder.  Valium was 
prescribed, and counseling sessions continued.  On a Report 
of Medical History in February 1977, the Veteran responded 
"yes" to having or having had frequent trouble sleeping and 
depression or excessive worry.  It was noted that he had 
frequent trouble sleeping and depression in 1976, was 
evaluated and no disorder was found.  He was still receiving 
counseling secondary to personal anxiety, but there no 
complications or sequelae were noted.  Clinical psychiatric 
evaluation in February 1977 was normal.  In March 1979 the 
Veteran sought a special duty assignment as a "TI" (training 
instructor) and was interviewed at a mental health clinic.  
He reported that TI duty was previously assigned in 1975, but 
asked to be relieved of such duty due to marital problems 
producing stress.  Since then he had divorced and had no 
problems.  Mental status evaluation was within normal limits, 
and there was no evidence of thought process disturbance.  
His affect and mood were appropriate.  The impression was 
that he had no mental disorder.
In June 1984 the Veteran underwent mental health service 
evaluation part of an application for STA duty.  His history 
was found to be negative for psychiatric dysfunction.  No 
mental disorder was found, and he was cleared for STA duty.  
In August 1985 he underwent evaluation for special duty 
clearance and was found to have no significant psychiatric 
history and no mental defects or psychiatric diagnosis 
preventing him from advising and training airmen.  In 
February 1988 and March 1989 the Veteran underwent mental 
health service evaluations, and was found to have "no 
diagnosis".

In a Report of Medical History prepared in, in conjunction 
with the Veteran's service separation examination in 
September 1991, the Veteran responded "no" to having or 
having had depression or excessive worry or nervous trouble 
of any sort.

Post-service treatment records show that in October 1994 the 
Veteran reported having ongoing feelings of moderate 
depression associated with helplessness, hopelessness, and 
worthlessness.  He denied a prior history of depression.  
Moderate reactive depression was diagnosed.  An 
antidepressant was prescribed.

By rating decision dated in September 1997, the RO granted 
service connection for CTS of the right and left wrists.

An August 2008 VA examination report notes the Veteran's 
complaints of periodic bouts of depression since going 
through a divorce in 1976 or 1977.  The Veteran also reported 
experiencing chronic pain in his arms, hands, back, neck and 
shoulders which was caused by various disabilities, including 
CTS.  He indicated that he had been given pain medication for 
his CTS; after taking the medication he developed aggressive 
behavior, felt either angry or sleepy, and experienced 
homicidal and suicidal ideation.  After examining the 
Veteran, the examiner noted that he met the criteria for mild 
to moderate major depressive disorder.  After reviewing the 
Veteran's claims file, the examiner opined that the Veteran's 
initial bout of depression in the 1970's was a reaction to 
the Veteran's divorce and was unrelated to subsequent bouts.  
He further opined that the Veteran's major depressive 
disorder was more likely than not secondary to chronic pain 
and the psychosocial consequences of chronic pain.  The 
examiner further opined:
It is at least as likely as not that the 
current psychiatric disorder was caused 
by the combination of pain from several 
medical conditions.  These medical 
conditions all contribute to the 
veteran's chronic pain and they include, 
but are not limited to Carpal Tunnel 
Syndrome.  This examiner believes that 
the degree to which the veteran's 
symptoms of depression are duty (sic) to 
Carpal Tunnel Syndrome corresponds to the 
degree to which the veteran's Carpal 
Tunnel Syndrome contributes to his 
chronic pain.  

At the time of depression onset, the 
veteran's Carpal Tunnel Syndrome appears 
to have been responsible for the majority 
of the pain and consequently the majority 
of the veteran's depression.  At present 
the veteran indicates his back and 
shoulder pain to be considerably greater 
than the carpal tunnel pain (7-10/10 on 
pain scale versus 4-5/10 on pain scale 
respectively).  Therefore, this examiner 
believes that carpal tunnel pain accounts 
for approximately 30-40% of the veteran's 
current depression, which is mild to 
moderate in severity.

The examiner also stated that it was the Veteran's pain, not 
his pain medication, that is responsible for his depression.

Based on the August 2008 VA examiner's opinion, and resolving 
all doubt in the Veteran's favor, the Board finds that 
service connection for 40 percent of the Veteran's disability 
due to major depressive disorder (i.e. that part of the 
psychiatric disability shown by medical evidence to be due to 
aggravation by a service-connected disability), as secondary 
to his service-connected CTS, is warranted.



C.  Cervical Spine Disorder

The Veteran's STRs note that he underwent a neurological 
examination in 1973 that was within normal limits, except for 
sensory loss of the right hand "of C6 distribution".  A 
cervical spine X-ray in 1973 was normal.  The Veteran 
complained of neck pain in April 1978, and was found to have 
cervical spine muscle spasm.  In 1982 an X-ray of the 
cervical spine was negative.  X-rays of the cervical spine 
for possible C6 radiculopathy in 1984 were interpreted as 
essentially normal.  

In 1994, the Veteran was seen for neck and shoulder problems.  
Moderately severe cervical spondylosis was diagnosed in 
approximately October 2001, and subsequent treatment records 
show a diagnosis of cervical degenerative disc disease.  

An August 2008 VA examination report notes the Veteran's 
complaints of left sided neck pain and findings of myofascial 
cervicolumbar syndrome secondary to degenerative disc 
disease.  The examiner opined that it is more likely than not 
that the Veteran's current cervical spine disability is 
related to the Veteran's military service as the his current 
complaints are similar to those experienced during service.

The Veteran's complaints of neck pain in service are well 
documented in the record.  Furthermore, it is not in dispute 
that he currently has a cervical spine disability.  The one 
remaining critical factor that must be met to establish 
service connection is whether there is a nexus between the 
current cervical spine disability and the complaints in 
service.  The etiology of a disability is primarily a medical 
question.  In August 2008 a VA physician opined that the 
Veteran's cervical spine disability is at least as likely as 
not related to the Veteran's service.  The rationale for this 
opinion was provided, as noted above.  No opinion to the 
contrary is of record.  All the requirements for establishing 
service connection for the Veteran's cervical spine 
disability are met, and service connection for this 
disability is warranted.

D.  Low Back Disorder 

The Veteran's STRs note that he was seen in service for 
complaints of recurrent low back pain (that in February 1977 
was attributed to a spinal tap during a herniorrhaphy in 
1968), and received physical therapy.  He was also seen for 
back pain complaints in 1978; the diagnosis was strained back 
muscles.  

After service the Veteran has been seen for complaints of low 
back pain; in 2004 lumbar herniated nucleus 
pulposus/degenerative disc disease was diagnosed.  

An August 2008 VA examination report notes the Veteran's 
complaints of lower back pain with radiation and numbness; 
examination revealed findings of myofascial cervicolumbar 
syndrome secondary to degenerative disc disease.  The 
examiner opined that it is more likely than not that the 
Veteran's current lumbar spine disability is related to the 
Veteran's military service as his current complaints are 
similar to those experienced during service.

That the Veteran has a low back disability is well documented 
in the record.  Furthermore, it is not in dispute that he 
complained of low back pain in service.  The one remaining 
critical factor that must be met to establish service 
connection is whether there is a nexus between the current 
low back disability and the complaints in service.  The 
etiology of a disability is primarily a medical question.  In 
August 2008 a VA physician opined that the Veteran's low back 
disability is at least as likely as not related to the 
complaints in service.  The rationale for this opinion was 
provided, as noted above.  No opinion to the contrary is of 
record.  All the requirements for establishing service 
connection for the Veteran's low back disability are met, and 
service connection for this disability is warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for 40 percent of the Veteran's disability 
due to major depressive disorder as secondary to his service-
connected CTS is granted. 

Service connection for a cervical spine disorder is granted.

Service connection for a low back disorder is granted.


REMAND

In the May 2008 remand, the Board specifically instructed the 
RO to arrange for an orthopedic examination of the Veteran to 
determine the nature and probable etiology of his bilateral 
shoulder disability.  The examiner was to cite to the medical 
evidence of record and explain the rationale for all opinions 
given.  The Board finds that this development was not 
accomplished.  While the Veteran was afforded a VA 
examination addressing the etiology of his bilateral shoulder 
disability in August 2008, the examination is inadequate.  
The August 2008 VA examiner noted that he could not resolve 
the issue of the etiology of the Veteran's shoulder 
disability without resorting to speculation.  No reasons and 
bases for this opinion were provided by the examiner.  A 
medical opinion without rationale does not provide the 
required degree of medical certainty.  Therefore, another 
examination is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the nature and probable 
etiology of his bilateral shoulder 
disability.  The Veteran's claims folder 
(including service medical records) must 
be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
performed, and all findings should be 
reported in detail. 

On the basis of historical information, a 
review of the claims file, and current 
clinical findings, the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or better) that any current 
shoulder disability is related to 
complaints or findings noted in service 
(or is otherwise related to service).  
The examiner should cite to the medical 
evidence of record and explain the 
rationale for all opinions given.  

However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  Thereafter, the RO should review the 
service connection claim on appeal.  If 
it remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


